ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that ISABELLE R. STRAUSS of WEST ORANGE, who was admitted to the bar of this State in 1976, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence) and RPC 1.4(a) (failure to keep client reasonably informed);
And the Court having determined on the basis of the conduct involved and respondent’s lack of prior discipline that the issuance of a letter of admonition would be adequate discipline for respondent’s unethical conduct;
And good cause appearing;
*575It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to ISABELLE R. STRAUSS; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.